DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150202409 A1 to Kanemasa.
Regarding claims 1, 2 and 5, Kanemasa discloses a wire for a medical device comprising inter alia:
a wire body (operating wire 40) having an outer circumferential layer (along circumscribed circle 48) formed of a plurality of metal strands twisted with each other (plurality of thin wires 43; para. [0048] the material of the thin wires 43 … flexible metal wire such as low carbon steel … stainless steel … titanium … titanium alloy); and 
a solid lubrication film (lubricating liquid 45) formed at least on outside exposed surfaces of the plurality of metal strands (para. [0042] the lubricating liquid 45 is, for example, not only adhered to the surface of the operating wire 40 but also present in the gap between the adjacent thin wires 43), 
wherein in a section of at least a part of the wire body in a longitudinal direction (as seen in Fig. 4), 
when a virtual circle (circumscribed circle 48) as a smallest circle enclosing the outer circumferential layer is assumed in a cross section perpendicular to a central axis of the wire body (para. [0049] the outer diameter of the operating wire (the diameter of the circumscribed circle 48 of the stranded wire)), 
a part of an outer edge of the solid lubrication film of the cross section is inside the virtual circle (para. [0042] the lubricating liquid 45 … present in the gap between the adjacent thin wires 43), and
a cross-sectional area of the solid lubrication film in the cross section satisfies A<B where A is a size of a portion outside the virtual circle (para. [0042] the lubricating liquid 45 … adhered to the surface of the operating wire 40) and B is a size of a portion inside the virtual circle (para. [0043] the lubricating liquid 45 in the gap between the thin wires 43 oozes to the surface of the operating wire 40 and thus the amount of the lubricating liquid 45 on the surface of the operating wire 40 is appropriately maintained; para. [0047] In other words, in the intermediate portion 46, the amount of the lubricating liquid 45 is adjusted such that the lubricating liquid 45 does not leak out of the circumscribed circle 48. Therefore, the amount of the lubricating liquid 45 does not become excessive, and the occurrence of the above-described problems can be suppressed; para. [0136] At this time, while applying the lubricating liquid 45 to the operating wire 40 from the application unit 81, at the same time, an extra amount of the lubricating liquid 45 of the operating wire 40 is wiped off by the application unit 81 so as not to allow the lubricating liquid 45 to excessively adhere to the operating wire 40. In other words, in the intermediate portion 46, the amount of the lubricating liquid 45 can be adjusted such that the lubricating liquid 45 does not leak out of the circumscribed circle 48.)
One having an ordinary skill in the art at the time the invention was made, based on the cited passages and figures above, would have understood that the cross-sectional area of the film outside the virtual circle would have been less than the cross-sectional area of the film inside the virtual circle. This is because the specification and figures demonstrate that the lubrication adhered to operating wire is intended to be wiped, rendering a very thin layer of lubrication on the wire, and the remaining excess lubrication to settle between the wires within the virtual circles. 
Kanemasa discloses the claimed invention as set forth and cited above except for expressly disclosing where the relationship is more specifically A/B>0.7 and wherein a thickness of the solid lubrication film is 0.01 mm or less at a portion where the outer edge of the cross section is inside the virtual circle. However, one having an ordinary skill in the art at the time the invention was filed would have found it obvious to have the relationship of the cross-sectional area of the solid lubrication film satisfy A/B>0.7 and wherein a thickness of the solid lubrication film is 0.01 mm or less at a portion where the outer edge of the cross section is inside the virtual circle for the following reasons:
a) It would have been an obvious matter of design choice to modify the relationship of A and B of Kanemasa to be A/B>0.7 and a thickness of the solid lubrication film to be 0.01 mm, since such a modification would have involved a mere 
b) It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the relationship of A and B of Kanemasa to be A/B>0.7 and a thickness of the solid lubrication film to be 0.01 mm, since discovering an optimum value of a result effective variable involves only routine skill in the art. To change the size of A and B to render the relationship A/B>0.7 and a thickness of the solid lubrication film to be 0.01 mm would have been one of many predictable and known routines for adjusting the amount of lubrication within and outside a virtual circle.
c) It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to modify the relationship of A and B of Kanemasa to be A/B>0.7 a thickness of the solid lubrication film to be 0.01 mm, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes, configurations and relationships a person ordinary skill in the art would find obvious for the purpose of providing a known cross-sectional area difference between lubrication located within and outside a virtual circle and one of many possible thickness of a thickness of the solid lubrication film.
Regarding claim 3, Kanemasa discloses wherein the solid lubrication film contains solid particles of a fluorine resin (para. [0021], [0058], [0059] and [0102]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791